Citation Nr: 0027120	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-14 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.  

This matter is at the Board of Veterans' Appeals (Board) from 
an April 1998 decision by the Department of Veterans Affairs 
(VA) Anchorage Regional Office (RO).  

The issues on appeal initially included entitlement to 
service connection for left knee disability, residuals of 
head injury with headaches, bilateral hearing loss, tinnitus, 
and low back pain with early osteoarthritis; by September 
1998 decision, the RO granted service connection for lumbar 
spine traumatic arthritis, headaches, tinnitus, and 
disequilibrium due to head injuries, and otitis media with 
hearing loss.  By February 200 decision, service connection 
was granted for tinnitus.  In view of the foregoing, the 
issues of service connection for residuals of head injury 
with headaches, bilateral hearing loss, tinnitus, and low 
back pain with early osteoarthritis have been resolved and 
are not now before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  

In October 1998, the veteran filed a claim of service 
connection for asthma.  In December 1999 he filed a claim of 
service connection for right knee disability.  By February 
2000 decision, the RO denied service connection for asthma 
and right knee disability.  The record reflects that he has 
not disagreed with that decision.  A claimant's timely filed 
notice of disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As he has not addressed the issue of service 
connection for asthma or right knee disability in either a 
notice of disagreement or any other communication since the 
February 2000 decision, the issue of entitlement to same is 
not now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(1999).

The Board also addresses at this point the contention of the 
veteran's representative that the evidence of record is 
incomplete, and should be remanded inasmuch as the veteran 
was incarcerated at the Alaska Department of Corrections for 
approximately nine years (the veteran reports from 1984 to 
1993), but medical records furnished by that institution 
cover only a two year period of his incarceration.  The 
record reflects, however, that the RO submitted an additional 
request for medical documents from the Department of 
Corrections in December 1998.  In February 1999, the 
Department of Corrections informed them that "[t]he same 
info[rmation] was requested and sent October 1997."  

Similarly, in October 1998, the RO requested additional 
medical records from the National Personnel Records Center 
(NPRC), after the veteran stated his belief that treatment 
records from Bassett Army Hospital in February and March 1977 
were not of record.  The NPRC responded to the RO in December 
1998 that all service medical records had been forwarded in 
May 1983 pursuant to the RO initial request for same.  

Notably, the Board's review of the claims file indicates that 
service medical reports are of record reflecting treatment at 
Bassett Army Hospital on several occasions, including 
treatment in February and March 1977.  There is simply no 
indication of record, other than the contentions of the 
veteran and his representative, that there are outstanding 
medical records from any medical facility or medical care 
provider pertaining to a left knee disorder.  Thus, a remand, 
especially for the purpose of requesting medical records that 
appear to be already of record, is not warranted.


FINDING OF FACT

There is no competent evidence of record which shows a causal 
relationship between the veteran's current left knee 
condition and his service, or any incident thereof, neither 
is it shown to be secondary to any service-connected 
disability.


CONCLUSION OF LAW

The claim of service connection for left knee disability, 
claimed either directly related to service or secondary to a 
service-connected lumbar spine disability, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Essentially, the veteran contends that he sustained a left 
knee injury in early 1977 in an in-service snowmobile 
accident.  The service medical records, including the 
September 1978 examination report generated on the veteran's 
separation from service, are negative for any clinical 
findings related to the left knee.  The records reveal that 
he was treated for numerous other disorders during service.  
He complained of right knee pain in March 1976, and the 
associated clinical record noted that he sustained injury to 
his right knee of unknown "mechanism."  The diagnosis was 
mild right knee contusion.  Clinical records in January and 
February 1977 show diagnosis of low back pain and lumbar 
strain.  A hospital report reveals that he was admitted in 
February 1977 for low back pain, and examination on admission 
was negative for any left knee disorder.  Another medical 
report dated in February 1977 noted the veteran's complaints 
of vertigo and headaches "following [an] auto accident" the 
day before.  The report does not show any complaint, finding 
or treatment of left knee injury.

A service medical record dated in July 1977 reveals that the 
veteran was referred for mental health evaluation because he 
was frequently victimized by other servicemen while fighting.  
The service examiner noted that the veteran was a "socially 
inadequate person" who was "different . . . and often the 
object of practical jokes or outright abuse."  The service 
medical records also show numerous treatments for headaches 
and other bodily injuries, often to the head area, that were 
noted as due to in-service fights.  

The RO received the veteran's claim of service connection for 
residuals of head injuries and a back injury in April 1983.  
In the application, he reported that he sustained a back 
injury in service while moving 55 gallon drums, and sustained 
an in-service head injury when he was attacked in his 
barracks by thieves.  By May 1983 decision, the RO denied the 
veteran's claims, holding that he had "failed to prosecute 
[the] claim."

The veteran filed another claim of service connection for a 
back injury in August 1997, and in November 1997 he filed a 
claim of service connection for a left knee disability.  He 
reported in the application that he injured his left knee in 
service in a snowmobile accident.  

Medical records from June 1991 through June 1993 were 
obtained from the Alaska Department of Corrections.  The 
records reveal complaints and treatment for numerous 
ailments, including low back pain.  A June 1991 surgical 
record shows that right arm surgery was performed after the 
veteran fractured his right arm in a motorcycle accident.  
The medical reports from the Department of Corrections do not 
reveal any clinical findings concerning the veteran's left 
knee.

Of record are medical reports furnished by the Alaska 
Department of Health and Social Services, Division of Public 
Assistance, revealing that they considered the veteran 
disabled in April 1996 due to chronic low back pain and left 
arm pain with limitation of motion.

On VA examination in February 1998, the veteran complained of 
chronic low back pain with occasional sharp pain and an 
"electric feeling" which radiated down his left leg.  He 
told the examiner that he originally injured his back in 
service while offloading 55 gallon drums.  He stated that his 
in-service left knee injury resulted in a "patchy numb 
area" on the anterior on the left knee.  The physician noted 
that the "specific injury is unknown."  The examination 
revealed a decreased range of motion of the lumbar spine with 
pain on motion.  The veteran could deep knee bend to 60 
degrees with pain noted in the right knee.  Passive range of 
motion was full in both knees.  X-ray studies of the left 
knee revealed normal appearing bone and soft tissue with no 
evidence of deformity, inflammation, or destructive changes.  
The impression was "[r]adiographically negative left knee."  
The pertinent diagnoses were chronic musculoskeletal low back 
pain with reported painful motion, early lumbar spine 
osteoarthritis, and chronic left knee strain.

By April 1998 decision, the RO found that the service medical 
records were "completely negative" for findings regarding 
the veteran's left knee.  As the record was devoid of 
evidence that a left knee disability was incurred in or 
aggravated by service, his claim was denied as not well 
grounded.  He initiated a timely appeal in June 1998.

At the October 1998 hearing, the veteran reported details 
about a snowmobile accident in early 1977 in which he was 
allegedly involved.  He testified that, among other injuries, 
he injured his left knee to such a degree that a splint was 
applied before he was transferred to a military medical 
facility.  He testified that he had scars on his left knee 
that were residuals of that accident.  He stated that he had 
numbness from the middle of his left kneecap to the center of 
his calf.  He testified that in the late-1980s, a physician 
told him that the numbness was a residual of the left knee 
injury, and was probably the reason he could walk on his left 
leg without pain.

Legal Criteria and Analysis

A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
also may be granted for disability which is proximately due 
to a service-connected disease or injury.  38 C.F.R. § 3.310 
(1999); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's 
precedent, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."

If the chronicity provision is not applicable, a claim may be 
still be well grounded under the continuity standard if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

The facts of this case indicate that the veteran's claim of 
service connection for left knee disability is supported 
solely by his own contentions.  The Court has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
See Espiritu, 2 Vet. App. at 494.  Consequently, the 
veteran's lay assertion that a present left knee disability 
is related to an injury that occurred in service, is neither 
competent nor probative of the issues in question.  While the 
veteran is competent to provide statements regarding the 
events that are alleged to have occurred during his active 
duty, he is not competent to diagnose the cause of any 
current left knee disability.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-95.  

It must be recalled that, at a minimum, there must be medical 
evidence which demonstrates a nexus between current 
disability and a disease or injury incurred in service.  See 
Caluza, 7 Vet. App. at 506.  In this case, the record is 
devoid of competent evidence showing that the veteran had any 
injury or disease involving his left knee during service.  
None of the medical records obtained in regard to the claim 
based on left knee disability contain any finding or opinion 
that a current left knee condition has an etiology or date of 
onset that is related or linked to the veteran's period of 
active duty, or related to any injury shown by the service 
medical records as having originated during his service.  

Likewise, although the veteran also contends that a left knee 
disability was, and remains, productive of symptoms he 
believes to be related injuries he did sustain in service, 
the record is negative for competent evidence in the form of 
clinical findings which tend to establish a link or nexus 
between the alleged continued symptomatology of those 
injuries and any current left knee disability.  See Savage, 
10 Vet. App. at 498; Voerth, 13 Vet. App. 117.

The Board notes that the February 1998 VA examination 
revealing a diagnosis of chronic left knee strain, and the 
associated X-ray study, are essentially the only medical 
documents of record concerning the veteran's left knee.  
Significantly, that examination report reflects only the 
veteran's subjective, generalized complaints of left knee 
pain.  In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
the Court noted that it is well established that pain often 
warrants separate and even additional consideration during 
the course of rating a disability; however, the Court held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.

The Board is also aware of the veteran's testimony to the 
effect that he was told by a physician that left knee 
numbness, allegedly due to an in-service snowmobile accident, 
was probably "masking" left knee pain.  In this regard, it 
must be noted that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical 
evidence," cannot constitute the medical evidence, or 
medical diagnosis, of in-service etiology of a current 
disability that is generally necessary in order for a claim 
to be well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any post-service 
medical evidence (other than the evidence discussed in the 
Introduction above) that has not already been obtained or 
requested that would well ground his claims of service 
connection for left knee disability.  McKnight v. Brown, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.

For the reasons stated above, and in the absence of competent 
medical evidence of either in-service occurrence of left knee 
injury, or a nexus between a current left knee disability and 
any incident of service, the veteran's claim of service 
connection for left knee disability is not well grounded and 
must be denied.  As he has not submitted evidence necessary 
for a well-grounded claim as to this issue, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not applicable.  See generally Gilbert, 1 
Vet. App. at 53.  Further, as the claim is not well grounded, 
VA is under no duty to assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for left knee disability is denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals



 

